Title: To James Madison from Thomas Appleton, 22 April 1808
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 22. April 1808.

By the brig Thomas Jefferson which will Convey this you will likewise receive my letter in date of 
the.  The inclos’d having been just handed me for the President, I avail myself of this opportunity, in accordance with the wishes of the gentleman who has charged me with it.  This day the Seals have been placed on all Convents and religious houses in Tuscany, and we are in daily expectation that a similar ceremony will be put on the immense possessions of the noble order of St.  which is probably the richest in Italy.  The Pope still remains at Rome, but we are Assur’d he will shortly retire to Avignon, where the ancient palaces of his predecessors are repairing for his reception.  I have the honor to be with the highest respect Your Obedient Servant

Th. Appleton

